                                            Case 4:19-cv-02594-HSG Document 49 Filed 01/04/21 Page 1 of 9




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       TRAVON LEON FREEMAN,                              Case No. 19-cv-02594-HSG
                                   8                     Plaintiff,                          ORDER GRANTING MOTION TO
                                                                                             REVOKE PLAINTIFF’S IN FORMA
                                   9              v.                                         PAUPERIS STATUS; DENYING
                                                                                             REQUEST TO DISMISS SECOND
                                  10       TAMMY FOSS, et al.,                               AMENDED COMPLAINT;
                                                                                             DISMISSING DEFENDANT PAICIO;
                                  11                     Defendants.                         ORDERING PLAINTIFF TO PAY
                                                                                             FILING FEE IN FULL
                                  12
Northern District of California
 United States District Court




                                                                                             Re: Dkt. No. 45
                                  13

                                  14

                                  15           Plaintiff, an inmate at Kern Valley State Prison, filed this pro se civil rights action pursuant

                                  16   to 42 U.S.C. § 1983, regarding events that happened at Salinas Valley State Prison (“SVSP”)

                                  17   where he was previously housed. Now pending before the Court is Defendants’ motion to revoke

                                  18   Plaintiff’s in forma pauperis status and dismiss the second amended complaint. Dkt. No. 45.

                                  19   Plaintiff has filed an opposition, and Defendants have filed a reply. Dkt. Nos. 46, 47.1 For the

                                  20   reasons set forth below, the Court GRANTS the motion to revoke Plaintiff’s in forma pauperis

                                  21   status; DENIES the request to dismiss the second amended complaint; DISMISSES defendant

                                  22   Paicio from this action; and ORDERS Plaintiff to pay the filing fee in full.

                                  23

                                  24   1
                                         Plaintiff has also filed a surreply (a response to Defendants’ reply). Dkt. No. 48. Plaintiff did
                                  25   not obtain the required Court approval prior to filing his surreply. Pursuant to N.D. Cal. Local
                                       Rule 7-3(d), once a reply is filed, no additional memoranda, papers or letters may be filed without
                                  26   prior Court approval, except if new evidence has been submitted in the reply or if a relevant
                                       judicial opinion was published after the date the opposition or reply was filed. Here, no new
                                  27   evidence was submitted in the reply, and Plaintiff was not submitting notice of a relevant judicial
                                       opinion in his surreply. Accordingly, the Court does not consider the surreply in deciding this
                                  28   motion. The Court has, however, reviewed the surreply, and notes that the arguments made in the
                                       surreply either repeat arguments made in Plaintiff’s opposition or misstate the applicable law.
                                            Case 4:19-cv-02594-HSG Document 49 Filed 01/04/21 Page 2 of 9




                                   1                                             BACKGROUND

                                   2           Plaintiff commenced this action by filing a complaint that was docketed on May 14, 2019.

                                   3   Dkt. No. 1. At that time, Plaintiff was housed at Kern Valley State Prison (“KVSP”). Dkt. No 1

                                   4   at 1. The complaint alleged that, on November 29, 2018, while housed at SVSP, SVSP

                                   5   correctional officials were deliberately indifferent to his safety, allowing other inmates to brutally

                                   6   attack him. Dkt. No. 1 at 3-4.

                                   7           On July 16, 2019, this action was dismissed because Plaintiff had failed to either pay the

                                   8   filing fee or file a complete in forma pauperis application. Dkt. Nos. 6, 7. On August 30, 2019,

                                   9   Plaintiff filed an amended complaint. ECF No. 10. On December 26, 2019, the Court reopened

                                  10   this action, and vacated the order of dismissal and judgment. Dkt. No. 21. On January 13, 2020,

                                  11   the Court granted Plaintiff leave to proceed in forma pauperis. Dkt. No. 22. On January 21, 2020,

                                  12   the Court dismissed the amended complaint with leave to amend because the allegations were too
Northern District of California
 United States District Court




                                  13   conclusory to state cognizable Section 1983 claim. Dkt. No. 23. On February 14, 2020, while

                                  14   housed at Corcoran State Prison, Plaintiff filed a second amended complaint. Dkt. No. 24.

                                  15           On March 9, 2020, the Court found that the second amended complaint stated a cognizable

                                  16   Eighth Amendment failure-to-protect claim against defendants Paicio, Sandquist, Banger,

                                  17   Cervantes, Salgado, and Foss, and ordered service on these defendants. Dkt. No. 25.

                                  18                                               DISCUSSION

                                  19   I.      Motion to Revoke In Forma Pauperis Status and Dismiss Second Amended Complaint

                                  20           A.     Legal Standard

                                  21           This action is governed by the Prison Litigation Reform Act of 1996 (“PLRA”) which was

                                  22   enacted, and became effective, on April 26, 1996. The PLRA provides that a prisoner may not

                                  23   bring a civil action under 28 U.S.C. § 1915, i.e., may not proceed in forma pauperis, “if the

                                  24   prisoner has, on 3 or more prior occasions, while incarcerated or detained in any facility, brought

                                  25   an action . . . in a court of the United States that was dismissed on the grounds that it is frivolous,

                                  26   malicious, or fails to state a claim upon which relief may be granted, unless the prisoner is under

                                  27   imminent danger of serious physical injury.” 28 U.S.C. § 1915(g).

                                  28           For purposes of a dismissal that may be counted under Section 1915(g), the Ninth Circuit
                                                                                          2
                                          Case 4:19-cv-02594-HSG Document 49 Filed 01/04/21 Page 3 of 9




                                   1   gives this guidance: The phrase “fails to state a claim on which relief may be granted” parallels

                                   2   the language of Federal Rule of Civil Procedure 12(b)(6) and apparently means the same thing.

                                   3   Andrews v. King, 398 F.3d 1113, 1121 (9th Cir. 2005). A case “is frivolous if it is ‘of little weight

                                   4   or importance: having no basis in law or fact.’” Id. (citation omitted). “A case is malicious if it

                                   5   was filed with the ‘intention or desire to harm another.’” Id. (citation omitted). “Not all

                                   6   unsuccessful cases qualify as a strike under § 1915(g). Rather, § 1915(g) should be used to deny a

                                   7   prisoner’s IFP status only when, after careful evaluation of the order dismissing an action, and

                                   8   other relevant information, the district court determines that the action was dismissed because it

                                   9   was frivolous, malicious or failed to state a claim.” Id. at 1121. A district court is not required to

                                  10   announce in an order that its dismissal constitutes a strike under Section 1915(g) for that dismissal

                                  11   to later count as a strike. See Andrews, 398 F.3d at 1119 n.8.

                                  12          In determining whether a prior dismissal counts as a strike, the Court “should look to the
Northern District of California
 United States District Court




                                  13   substance of the dismissed lawsuit, and not to how the district court labelled or styled the

                                  14   dismissal.” Harris v. Harris, 935 F.3d 670, 673 (9th Cir. 2019) (internal quotations marks and

                                  15   citation omitted). To be counted as a strike, a case must be dismissed in its entirety as frivolous,

                                  16   malicious or for failure to state a claim. Id. at 674. A dismissal based solely on a finding that the

                                  17   plaintiff previously incurred at least three strikes, without any additional finding that the action is

                                  18   itself frivolous, malicious or fails to state a claim, does not count as an additional strike under

                                  19   § 1915(g). El-Shaddai v. Zamora, 833 F.3d 1036, 1042 (9th Cir. 2016).

                                  20          The plain language of the imminent danger clause in § 1915(g) indicates that “imminent

                                  21   danger” is to be assessed at the time of filing of the complaint. See Andrews v. Cervantes, 493

                                  22   F.3d 1047, 1053 (9th Cir. 2007) (“Andrews II”). The conditions that existed at some earlier or

                                  23   later time are not relevant. See Andrews II, 493 F.3d 1047 at 1053 & n.5 (post-filing transfer of

                                  24   prisoner out of prison at which danger allegedly existed may have mooted request for injunctive

                                  25   relief against alleged danger, but did not affect § 1915(g) analysis). The court “should not make

                                  26   an overly detailed inquiry into whether the allegations qualify for the [imminent danger]

                                  27   exception.” Andrews II, 493 F.3d at 1055. It is sufficient if the complaint “makes a plausible

                                  28   allegation that the prisoner faced 'imminent danger of serious physical injury’ at the time of
                                                                                          3
                                          Case 4:19-cv-02594-HSG Document 49 Filed 01/04/21 Page 4 of 9




                                   1   filing.” Id.

                                   2           B.     Plaintiff’s Strikes

                                   3           In Freeman v. Kernan, No. 2:17-CV-02233-TLN-AC, 2019 WL 4166800 (E.D. Cal. Sept.

                                   4   3, 2019), reconsideration denied, No. 2:17-CV-02233-TLN-AC, 2020 WL 564786 (E.D. Cal. Feb.

                                   5   5, 2020) (“Kernan”), the Eastern District found that Plaintiff had previously brought three suits

                                   6   that could be counted as strikes under 28 U.S.C. § 1915(g) and denied him leave to proceed in

                                   7   forma pauperis. The three cases identified in Kernan were: (1) Freeman v. Adams, C No. 1:09-
                                       cv-2129 SKO (E.D. Cal.) (“Adams”); (2) Freeman v. Hynse, C. No. 1:09-cv-2146 GBC (E.D.
                                   8
                                       Cal.) (“Hynse”); and (3) Freeman v. Julious, C. No. 1:09-cv-2245 DLB (E.D. Cal.) (“Julious”).
                                   9
                                       The Court has reviewed these three cases and agrees that the dismissals counted as strikes
                                  10
                                       pursuant to Section 1915(g).
                                  11
                                               In Adams, the court dismissed the complaint with leave to amend for failure to state a
                                  12
Northern District of California
 United States District Court




                                       claim because the complaint failed to state either a cognizable excessive force claim or a
                                  13
                                       cognizable conditions of confinement claim, and because the complaint was devoid of facts
                                  14
                                       supporting a claim against the supervisory defendants. Adams, Dkt. No. 11 (filed Feb. 9, 2011).
                                  15
                                       On April 18, 2011, Adams was dismissed for failure to state a claim after Plaintiff failed to file an
                                  16
                                       amended complaint. Adams, Dkt. Nos. 13, 14 (filed Apr. 18, 2011).
                                  17
                                               In Hynse, the court dismissed the complaint with leave to amend for failure to state a claim
                                  18
                                       because the complaint failed to allege any facts that demonstrated that the course of treatment
                                  19   chosen by his doctors was medically unacceptable and chosen in conscious disregard of excessive
                                  20   risk to his health; failed to link each named defendant with some affirmative act or omission that
                                  21   demonstrated a violation of his federal rights; and violated Rules 8 and 20(a) of the Federal Rules
                                  22   of Civil Procedure. Hynse, Dkt. No. 11 (filed Dec. 8, 2011). On January 13, 2012, Hynse was
                                  23   dismissed for failure to state a claim after Plaintiff failed to file an amended complaint. Hynse,
                                  24   Dkt. No. 13 (filed Jan. 13, 2012).
                                  25           In Julious, the court dismissed the initial complaint for failure to state a claim, and then

                                  26   dismissed the amended complaint without leave to amend for failure to state a claim, finding that

                                  27   Plaintiff would be unable to plead additional facts that could cure the identified deficiencies.

                                  28   Julious, Dkt. No. 8 (filed Oct. 21, 2010); Dkt. No. 10 (filed May 6, 2011). The court specified

                                                                                          4
                                          Case 4:19-cv-02594-HSG Document 49 Filed 01/04/21 Page 5 of 9




                                   1   that the dismissal counted as a strike pursuant to Section 1915(g). Julious, Dkt. No. 10 (filed May

                                   2   6, 2011).

                                   3          Adams, Hynse, and Julious were dismissed by magistrate judges for failure to state a claim

                                   4   upon which relief may be granted. In these cases, only Plaintiff had consented to proceed before

                                   5   the magistrate judge and the cases were dismissed before service of process on any defendant.

                                   6   The Ninth Circuit has recently held that, although there is no longer a “dispute that a magistrate

                                   7   judge lacks the authority to dismiss a case unless all parties have consented to proceed before the

                                   8   magistrate judge,” a prisoner plaintiff “cannot escape” the 28 U.S.C. § 1915(g) consequences of

                                   9   such a dismissal “through an untimely collateral attack.” Hoffman v. Pulido, 928 F.3d 1147, 1149

                                  10   (9th Cir. 2019) (citing Williams v. King, 875 F.3d 500, 504-05 (9th Cir. 2017)). The dismissals of

                                  11   Adams, Hynse, and Julious constitute strikes under 28 U.S.C. § 1915(g), and are no longer

                                  12   pending. Thus, a challenge to the three strikes consequence of each dismissal is precluded by
Northern District of California
 United States District Court




                                  13   Hoffman.

                                  14          C.      Applicability of Imminent Danger Exception

                                  15          Defendants argue that Adams, Hynse, and Julious are strikes within the meaning of Section

                                  16   1915(g) and that the imminent danger exception does not apply because at the time the operative

                                  17   complaint (the second amended complaint) was filed, he was housed at Corcoran State Prison,

                                  18   where none of the Defendants are employed. Dkt. No. 45.

                                  19          Plaintiff does not dispute that Adams, Hynse, and Julious are strikes within the meaning of

                                  20   Section 1915(g). Rather, he opposes Defendants’ motion on the grounds that, according to its

                                  21   plain language, Section 1915(g) does not require that the prisoner be under imminent danger of

                                  22   serious physical injury at the time of the filing the complaint; an inmate’s transfer away from the

                                  23   prison where he faced imminent danger does not prevent him from suing regarding past

                                  24   constitutional violations; the Ninth Circuit has not issued a definitive opinion regarding whether

                                  25   imminent danger is assessed at the time of the filing of the initial complaint or the filing of the

                                  26   operative complaint; and this Court has found that Plaintiff stated a cognizable failure-to-protect

                                  27   claim. Dkt. No. 46.

                                  28          Plaintiff was housed at Kern Valley State Prison when he commenced this action. See Dkt.
                                                                                          5
                                          Case 4:19-cv-02594-HSG Document 49 Filed 01/04/21 Page 6 of 9




                                   1   No. 1 at 1; Dkt. No. 1-1. The initial complaint, filed on May 14, 2019, alleges that Defendants, all

                                   2   SVSP officials, failed to protect him from danger on November 29, 2018. In other words, the

                                   3   complaint alleged unsafe conditions at Plaintiff’s prior place of confinement, six months prior.

                                   4   The initial complaint makes no allegation that, at the time of filing, Plaintiff was in imminent

                                   5   danger of serious physical injury. Accordingly, Plaintiff does not qualify for the imminent danger

                                   6   exception to Section 1915(g). Because there was no imminent danger at the time this action was

                                   7   commenced, the Court declines to address whether imminent danger should be assessed at the

                                   8   time the action is filed or at the time the operative complaint is filed.

                                   9          Plaintiff’s arguments misread Section 1915(g). Plaintiff is incorrect that Section 1915(g)

                                  10   does not specify that imminent danger is to be assessed at the time the complaint is filed. In

                                  11   relevant part, Section 1915(g) states: “In no event shall a prisoner bring a civil action under this

                                  12   section [authorizing in forma pauperis proceedings] . . . unless the prisoner is under imminent
Northern District of California
 United States District Court




                                  13   danger of serious physical injury.” 28 U.S.C. § 1915(g) (emphasis added). As the Ninth Circuit

                                  14   has recognized, “[t]he [imminent danger] exception’s use of the present tense, combined with its

                                  15   concern only with the initial act of ‘bring[ing]’ the lawsuit, indicates to us that the exception

                                  16   applies if the danger existed at the time the prisoner filed the complaint.” Andrews II, 493 F.3d at

                                  17   1053. Plaintiff is correct that an inmate’s transfer away from the prison where he faced imminent

                                  18   danger does not prevent him from suing regarding past constitutional violations and that the Court

                                  19   has found that he has stated legally cognizable claims. However, Section 1915(g) is not concerned

                                  20   with whether an inmate’s claims are legally cognizable or with whether an inmate may bring suit.

                                  21   Section 1915(g) prevents an inmate from proceeding in forma pauperis in a Section 1983 action

                                  22   where he has suffered three “strikes” within the meaning of Section 1915(g), without regard to

                                  23   whether the claims are cognizable or meritorious. As long as an inmate pays the full filing fee (or

                                  24   is granted in forma pauperis status), the inmate may bring suit regarding claims of past

                                  25   constitutional violations at prior places of incarceration.

                                  26          The Court finds that Plaintiff has three strikes within the meaning of Section 1915(g), and

                                  27   was not in imminent danger at the time he filed this action. Accordingly, the Court REVOKES

                                  28   Plaintiff’s in forma pauperis status.
                                                                                           6
                                             Case 4:19-cv-02594-HSG Document 49 Filed 01/04/21 Page 7 of 9




                                   1            The Ninth Circuit has not specified how a district court should proceed following

                                   2   revocation or denial of in forma pauperis status pursuant to Section 1915(g). Defendants argue

                                   3   that the correct procedure following revocation of in forma pauperis status is the dismissal of the

                                   4   entire action without prejudice because the filing fee must be paid at the time the suit is initiated.

                                   5   In support of this argument, Defendants cite to Ninth Circuit opinions issued in 1997 and 1999,

                                   6   Tierney v. Kupers, 128 F.3d 1310, 1311-12 (9th Cir. 1997), and Rodriguez v. Cook, 169 F.3d

                                   7   1176, 1182 (9th Cir. 1999), and to out-of-circuit cases. However, neither Tierney nor Rodriguez

                                   8   specifies how a court should proceed after revoking or denying in forma pauperis status pursuant

                                   9   to Section 1915(g). In Tierney, the Ninth Circuit focused on whether certain dismissals counted as

                                  10   strikes pursuant to Section 1915(g). The district court had dismissed the action pursuant to

                                  11   Section 1915(g) without prejudice to re-filing upon payment of the filing fees, but the Ninth

                                  12   Circuit’s affirmance affirmed the district court’s finding that the dismissals counted as strikes
Northern District of California
 United States District Court




                                  13   pursuant to Section 1915(g), and did not express any opinion as to the correct procedure following

                                  14   revocation or denial of in forma pauperis status. In Rodriguez, the Ninth Circuit found that the

                                  15   prisoner plaintiff was ineligible for in forma pauperis status on appeal, and dismissed the appeal

                                  16   without prejudice to re-filing upon payment of the filing fee. However, Rodriguez focused on the

                                  17   constitutionality of Section 1915(g) and did not opine as to the correct procedure following

                                  18   revocation or denial of in forma pauperis status. Since Tierney and Rodriguez were decided, the

                                  19   Ninth Circuit has affirmed district court dismissals for failure to pay the filing fee after denying

                                  20   applications to proceed in forma pauperis pursuant to Section 1915(g). See, e.g., Turner v. County

                                  21   of San Diego, 708 Fed. App’x 372, 372 (9th Cir. 2017). Accordingly, the Court declines to

                                  22   dismiss this action at this time.

                                  23            Plaintiff may proceed with this action only if he pays the $400 filing and administrative fee

                                  24   in full. Plaintiff must pay the full filing fee within twenty-eight (28) days of the date of this

                                  25   order. If the full filing fee is not received by that date, the Court will dismiss this action without

                                  26   prejudice to re-filing upon payment of the full filing fee.

                                  27   II.      Defendant Paicio

                                  28            On May 28, 2020, the United States Marshal filed an unexecuted service of summons for
                                                                                          7
                                            Case 4:19-cv-02594-HSG Document 49 Filed 01/04/21 Page 8 of 9




                                   1   defendant Paicio, stating that the California Department of Corrections and Rehabilitation was

                                   2   unable to locate an employee with that name. Dkt. No. 41.

                                   3           On October 26, 2020, the Court ordered Plaintiff to, by November 23, 2020, either provide

                                   4   a current address at which defendant Paicio could be served with process or, in the alternative,

                                   5   show cause why he had not provided the information needed to locate defendant Paicio and serve

                                   6   process on him. Dkt. No. 44 at 6-7. Plaintiff was cautioned that the failure to do so by the

                                   7   deadline provided would result in dismissal of defendant Paicio without prejudice. See id.

                                   8           The deadline to provide the information needed to locate defendant Paicio has passed, and

                                   9   Plaintiff has neither provided the information nor has he shown cause why he has not provided

                                  10   this information. Accordingly, defendant Paicio is DISMISSED from this action without

                                  11   prejudice pursuant to Rule 4(m) of the Federal Rules of Civil Procedure, which provides that if a

                                  12   defendant is not served within ninety (90) days after the complaint is filed, the court must dismiss
Northern District of California
 United States District Court




                                  13   the action without prejudice against that defendant. Fed. R. Civ. P. 4(m).

                                  14                                              CONCLUSION

                                  15           For the foregoing reasons, the Court orders as follows

                                  16           1.     The Court GRANTS Defendants’ motion to revoke Plaintiff’s in forma pauperis

                                  17   status and DENIES Defendants’ request to dismiss the second amended complaint. Dkt. No. 45.

                                  18   Plaintiff’s in forma pauperis status is REVOKED. Plaintiff may proceed with this action only if

                                  19   he pays the $400 filing and administrative fee in full. Plaintiff must pay the full filing fee within

                                  20   twenty-eight (28) days of the date of this order. If the full filing fee is not received by that date,

                                  21   the Court will dismiss this action without prejudice to Plaintiff re-filing upon payment of the full

                                  22   filing fee.
                                       //
                                  23

                                  24   //

                                  25   //

                                  26   //
                                  27
                                       //
                                  28
                                                                                           8
                                          Case 4:19-cv-02594-HSG Document 49 Filed 01/04/21 Page 9 of 9




                                   1          2.     The Court DISMISSES Defendant Paicio from this action without prejudice

                                   2   pursuant to Rule 4(m) of the Federal Rules of Civil Procedure.

                                   3          This order terminates Dkt. No. 45.

                                   4          IT IS SO ORDERED.

                                   5   Dated: 1/4/2021

                                   6                                                  ______________________________________
                                                                                      HAYWOOD S. GILLIAM, JR.
                                   7                                                  United States District Judge
                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                       9
